     Case 4:19-cr-00201-RSB-CLR Document 103 Filed 11/25/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                 )
                                         )
v.                                       )     CASE NO: 4:19-CR-201
                                         )
ALFRED WISHER                            )

                                       ORDER

      Pending before the Court is the United States’ Renewed Motion for Reciprocal

Discovery (“Motion”). Having considered the Motion and for good cause therein, the

United States’ Motion is GRANTED.

      Accordingly, Defendant shall, within 14 days of this Order, produce the

following items to the United States or certify in writing to the United States that no

such responsive items exist: (i) items subject to disclosure as listed in Federal Rule of

Criminal Procedure 16(b), including documents and objects, reports of examination

and tests, and expert witnesses; (ii) notice of an alibi defense in compliance with

Federal Rule of Criminal Procedure 12.1 that states each specific place where the

defendant claims to have been at the time of the alleged offenses, and the name,

address, and telephone number of each alibi witness on whom the defendant intends

to rely; and (iii) written notice of an insanity defense and expert evidence of a mental

condition, in compliance with Federal Rule of Criminal Procedure 12.2.

      SO ORDERED this WK day of November, 2020.




                                         _________________________________________
                                         __________
                                                 _ _________________
                                                                  _______
                                                                     _
                                         CHRISTOPHER
                                         CH
                                          HRI
                                            R STTO
                                                 OPPHER L. RAY
                                         UNITED STATES
                                                  STATE    MAGISTRATE JUDGE
                                                      T S MAGISTRAT
                                         SOUTHERN DISTRICT OF GEORGIA
